DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 21 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Gardenfors et al. (U.S. Patent Application Publication 2014/0254820) and Korycki (U.S. Patent Application Publication 2015/0149173) generally teach combining desired audio sources from an audio stream into another audio stream, the prior art does not teach, alone or in combination, nor would it be obvious, to determine within the initial audio stream that multiple conversations are occurring between different sets of common audio sources, such as between different sets of persons conversing, in separate portions of the initial audio stream, and based on making a determination which conversation each audio source is participating in, as well as which conversations do not include particular audio sources among all the audio sources detected within the initial audio stream, and enhancing and diminishing the appropriate audio sources for each of the corresponding separate portions, as claimed by claims 1, 8 and 15, in combination with other limitations of the claims, thus providing an enhanced listening experience when generating an updated audio stream by allowing targeting of specific multiple portions of the initial audio stream in which conversations are taking place in order to determine that a common audio source can be both enhanced and diminished at the appropriate points of the initial audio stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653         
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653